MEMORANDUM **
Joseph Francis Warren appeals from the district court’s denial of his 28 U.S.C. § 2255 motion to vacate his sentence im: posed following his guilty plea to conspiracy to distribute methamphetamine. Warren contends that the trial court erred in enhancing his sentence based on judge-found facts, in violation of United States v. Booker, — U.S. —, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004). Warren’s conviction was final as of the dates the Booker and Blakely decisions were issued. Warren’s *265claim therefore is foreclosed because, as we recently held, “Booker does not apply retroactively to convictions that became final prior to its publication.” United States v. Cruz, 423 F.3d 1119, 1120 (9th Cir.2005). See also, Schardt v. Payne, 414 F.3d 1025, 1036 (9th Cir.2005) (holding in a 28 U.S.C. § 2254 habeas action that Blakely does not apply retroactively to cases on collateral review). Consequently, we affirm the district court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.